                                   Case 3:17-cv-00618-CLB Document 86
                                                                   87 Filed 02/24/21 Page 1 of 2



                             1   REBECCA BRUCH, ESQ.
                                 Nevada Bar No. 7289
                             2   LEMONS, GRUNDY & EISENBERG
                                 6005 Plumas Street, Third Floor
                             3   Reno, Nevada 89519
                                 Tel. (775)786-6868
                             4   Email: rb@lge.net
                             5
                                 Attorneys for Defendants
                             6
                             7                   IN THE UNITED STATES DISTRICT COURT

                             8                    IN AND FOR THE DISTRICT OF NEVADA

                             9
                        10         MITCHELL S. HAMMOND,                           Case No. 3:17-cv-00618-CLB

                        11                              Plaintiff,                STIPULATION TO
                        12                                                        RESCHEDULE SETTLEMENT
                                   v.                                             CONFERENCE
                        13
                        14         SHERIFF GERALD ANTINORO, an
                                   individual and STOREY COUNTY, a
                        15         political subdivision of the State of Nevada
                        16                              Defendants.
                        17
                        18              Plaintiff MITCHELL S. HAMMOND, SR., by and through his attorney DAVID
                        19       MCELHINNEY of the law firm of LEWIS ROCCA ROTHGERBER CHRISTIE, LLP
                        20       and Defendants SHERIFF GERALD ANTINORO and STOREY COUNTY by and
                        21       through their attorney of record, REBECCA BRUCH of LEMONS, GRUNDY &
                        22       ESIGENBERG., hereby stipulate and agree to reschedule the settlement conference
                        23       currently scheduled with the Court for March 17, 2021.
                        24              Defense counsel has been scheduled to receive her second COVID vaccination on
                        25       March 16, 2021. Alternative dates were not offered. In anticipation of potential serious
                        26       side effects experienced by a substantial number of people after receiving the second
                        27       vaccination, defense counsel does not want to inconvenience the Court and others
                        28       involved by a last-minute cancellation on the morning of the settlement conference. In
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR                                                         1
  RENO, NV 89519-6069
      (775) 786-6868
                                   Case 3:17-cv-00618-CLB Document 86
                                                                   87 Filed 02/24/21 Page 2 of 2



                             1   an abundance of caution, defense counsel would request, and plaintiff’s counsel has no
                             2   objection to a rescheduling of the settlement conference to a date convenient to the
                             3   Court’s calendar. In the meantime, defense counsel and plaintiff’s counsel have agreed
                             4   to engage in a discussion to reach a resolution prior to a settlement conference being
                             5   conducted by the Court.
                             6         DATED this 24th day of February, 2021.
                             7
                                                                   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                             8
                             9                                     By: _/s/ David C. McElhinney____________
                                                                          David C. McElhinney, Esq. (SBN33)
                        10                                                One East Liberty Street, Suite 300
                        11                                                Reno, Nevada 89501
                                                                          Attorneys for Plaintiff
                        12
                        13                                         LEMONS, GRUNDY & EISENBERG
                        14
                                                                   By: __/s/ Rebecca Bruch_______________
                        15                                               Rebecca Bruch, Esq. (SBN7289)
                        16                                               6005 Plumas St., Third Floor
                                                                         Reno, Nevada 89519
                        17                                               Attorneys for Defendants
                        18
                        19                                             ORDER

                        20             The settlement conference currently scheduled for March 17, 2021 will be

                        21       vacated, and a new date and time will be coordinated with counsel by the Court Clerk.

                        22                         24th day of _________________,
                                       Dated this ______        February          2021

                        23
                                                                         _____________________________
                        24                                               United States Magistrate Judge
                        25
                        26
                        27
                        28
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR                                                        2
  RENO, NV 89519-6069
      (775) 786-6868
